Title: To Thomas Jefferson from Jared Sparks, 13 January 1824
From: Sparks, Jared
To: Jefferson, Thomas


 Dear Sir,
Boston,
Jan. 13, 1824.
I hope you will pardon me for the liberty I take in sending you the last number of the North American Review. I have thought you might be pleased to see an article, which I have there drawn up, on the subject of colonizing free blacks in Africa. The interest, which you formerly took in the subject, encourages me to this belief.In another part of the work, (p. 163) you will see I have made free use of your ideas, concerning the tariff on Books.With sentiments of the highest respect & esteem, I am, sir, your obt humbl servtJared Sparks